BOYER, Chief Judge.
Appellant, defendant in the trial court, seeks reversal of an order of that court granting plaintiffs’ (appellees here) motion for summary judgment on the issue of coverage.
Appellant phrases the sole point on appeal as follows: A motor vehicle operator is not entitled to recover from his own insurer under the uninsured motorist provisions of his insurance policy when his vehicle was struck by a motor vehicle operated by a person who has a bodily injury liability insurance policy in an amount sufficient to satisfy the financial responsibility law of the state of Florida.
The learned trial judge held contra. We reverse.
The trial court apparently relied upon Allstate Insurance Company v. Chastain, 251 So.2d 354 (Fla.3rd DCA 1971), cert. discg., 263 So.2d 578 (Fla.1972), which we find to be in conflict with a prior decision of this court, Gordon v. Phoenix Insurance Company, 242 So.2d 485 (Fla.1st DCA 1970). The dissent in the Chastain case is in line with our holding in the Gordon case. We adhere to our prior opinion. (See also Golphin v. Home Indemnity Company, 284 So.2d 442 (Fla.1st DCA 1973) and Milling v. State Farm Fire & Casualty Co., 333 So.2d 511 (Fla.1st DCA 1976)).
REVERSED.
McCORD and MILLS, JJ., concur.